Exhibit 99.1 NEWS RELEASE Achaogen Reports First Quarter 2017 Financial Results and Provides Corporate Update Presented additional Phase 3 EPIC and CARE trial data highlighting the safety and efficacy of plazomicin during late-breaker session at ECCMID Plazomicin registration activities on track; NDA submission planned for the second half of 2017 Conference call today at 4:30 p.m. Eastern Time SOUTH SAN FRANCISCO, Calif., May 8, 2017 – Achaogen, Inc. (NASDAQ: AKAO), a late-stage biopharmaceutical company discovering and developing innovative antibacterials addressing multi-drug resistant (MDR) gram-negative infections, today reported financial results for the first quarter 2017, and provided an update on its corporate and clinical development activities. "Advancing plazomicin registration activities is our top priority; we are encouraged by our progress with manufacturing and had a productive pre-NDA meeting with FDA in April. We remain on track with our plans to file the plazomicin NDA in the second half of 2017,” said Kenneth Hillan, M.B. Ch.B., Achaogen's Chief Executive Officer. “We have made excellent progress with our C-Scape program and plan to initiate a Phase 1 clinical trial in the second quarter of 2017.” Recent Highlights and Upcoming Milestones Plazomicin has successfully completed two Phase 3 clinical trials and the Company plans to submit a New Drug Application (NDA) to the Food and Drug Administration (FDA) in the second half of 2017 and to submit a Marketing Authorization Application (MAA) to the European Medicines Agency (EMA) in 2018. The EPIC (Evaluating Plazomicin In cUTI) trial is expected to serve as a single registration trial supporting an NDA for plazomicin in the United States and an MAA in the European Union. The second study, the Phase 3 CARE (Combating Antibiotic Resistant Enterobacteriaceae) trial was a resistant pathogen trial designed to evaluate the efficacy and safety of plazomicin in patients with serious bacterial infections due to carbapenem-resistant Enterobacteriaceae (CRE) and provides additional data supporting the NDA and plazomicin therapy in these patients. • Last month, the Company announced newly-presented plazomicin data at the European Congress of Clinical Microbiology and Infectious Disease (ECCMID) that highlighted the efficacy of plazomicin against MDR gram-negative bacteria in clinical and non-clinical settings: − Phase 3 EPIC trial data demonstrated superior microbiological eradication rates at test-of-cure, including higher microbiological eradication rates against key resistant pathogens for plazomicin compared to meropenem; − Phase 3 EPIC trial data demonstrated a lower rate of clinical relapse in patients receiving plazomicin compared to meropenem; − Phase 3 CARE trial data showed lower 28-day all-cause mortality that was maintained through Day 60 for plazomicin compared to colistin in patients with serious bloodstream infections (BSI) due to CRE; and − Plazomicin demonstrated potent in vitro activity against isolates containing the plasmid-encoded colistin resistance (mcr-1) gene. • During the quarter, in a data presentation at the Society for Healthcare Epidemiology in America (SHEA) Spring 2017 Conference, a multi-center, multi-year analysis of CRE burden in the U.S. suggested that CRE is rapidly increasing, with an estimate of more than 65,000 CRE infections in 2015. NEWS RELEASE C-Scape – Achaogen is developing an orally-available antibacterial candidate, C-Scape, that is a combination of an approved beta-lactam and an approved beta-lactamase inhibitor, with the potential to treat patients with cUTI due to MDR pathogens such as extended spectrum beta-lactamase (ESBL) producing Escherichia coli and Klebsiella pneumoniae. • Achaogen is currently projecting to commence C-Scape clinical development in the second quarter of 2017 and, if successful, to proceed to pivotal Phase 3 cUTI trial initiation in the first half of 2018. − Company met with FDA during the quarter; plans to leverage a 505(b)(2) regulatory path involving a single pivotal trial. • In January 2017, C-Scape was awarded qualified infectious disease product (QIDP) status by FDA for the treatment of cUTI, including acute pyelonephritis Other Corporate Highlights • Entered into a collaboration with the Bill & Melinda Gates Foundation for up to $20.5 million to accelerate the development of Achaogen’s unique antibody discovery platform and to initially support the discovery of monoclonal antibody candidates targeting Acinetobacter baumannii, a leading cause of neonatal sepsis and a major focus of Achaogen’s internal bactericidal antibody program. First Quarter 2017 Financial Results
